Citation Nr: 0807580	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-19 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
December 26, 2004.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs Medical Center (VAMC) in Jackson, 
Mississippi.

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in February 2007.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ), and the 
hearing transcript is of record. 


FINDINGS OF FACT

1.  The veteran was treated on December 26, 2004 at the 
Forrest General Hospital in Hattiesburg, Mississippi.

2.  The veteran's chest pain on December 26, 2004 was not of 
such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran on December 26, 2004 
at the Forrest General Hospital have not been met.  38 
U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that pursuant to the Veterans Millennium 
Health Care and Benefits Act, he is entitled to payment or 
reimbursement for medical care received on December 26, 2004 
at the Forrest General Hospital in Hattiesburg, Mississippi.  
See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
17.1000-17.1008 (2007).

According to 38 C.F.R. § 17.1002, payment or reimbursement 
for emergency treatment for non-service-connected 
disabilities in non-VA facilities is made only if all of the 
following criteria are met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held out 
as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or the provider 
to comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or in 
part, the veteran's liability to the 
provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).    

Claims for payment or reimbursement for medical expenses 
incurred on December 26, 2004 were denied in March 2005 on 
the basis that care and services were not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Similarly, the veteran's 
request for reconsideration for payment was denied after 
review by a VA physician in December 2005.  The VA physician 
determined that the veteran's condition was of a non-emergent 
nature.  In particular, the VA physician noted that the 
veteran's chest pain was present for approximately four days 
before he sought care and that he had "plenty of time to 
seek VA care."  The veteran was notified of this decision in 
a letter dated January 2006.  This letter also indicated that 
"[t]his claim was reconsidered for payment and denied.  This 
denial includes all other bills or claims associated with 
this date of service."

The veteran noted in his substantive appeal that other claims 
for reimbursement from different medical providers for 
services rendered on December 26, 2004 were omitted.  
Specifically, the veteran indicated that the VAMC failed to 
address claims made by the South Mississippi Emergency 
Physicians, P.A., and the Hattiesburg Radiology Group.  The 
Board notes that claims for payment or reimbursement for 
services rendered by the South Mississippi Emergency 
Physicians, P.A., and the Hattiesburg Radiology Group on 
December 26, 2004 were initially denied in January 2005 on 
the grounds that VA facilities were feasibly available.  As 
noted above, the veteran subsequently requested 
reconsideration of payment which denied after review by a VA 
physician in December 2005.  The January 2006 letter 
notifying the veteran of this decision stated that "[t]his 
denial includes all other bills or claims associated with 
this date of service."  This denial therefore included 
services rendered by the South Mississippi Emergency 
Physicians, P.A., and the Hattiesburg Radiology Group.  

The veteran testified at a Travel Board hearing in February 
2007 that he began having chest pains the Thursday or Friday 
before Christmas.  The veteran obtained some relief from his 
symptoms by taking nitroglycerin and hot showers.  The 
veteran indicated that he believed he was having "heart 
problems," especially in light of the fact that he had 
triple bypass surgery "the previous August" at the VAMC in 
New Orleans, Louisiana.

The veteran testified that he contacted VA the Thursday or 
Friday before Christmas and got a recorded message which told 
him to "call emergency services."  He did not follow these 
instructions.  The veteran stated that he did not go to the 
emergency room until Sunday December 26, 2004, the day after 
Christmas.  The veteran's former wife was "really getting on 
my case about getting in and . . . seeing somebody about the 
pain."  Prior to going to Forrest General Hospital, the 
veteran stated that he contacted the VAMC in New Orleans.  He 
states that he then spoke with an appointment scheduler who 
allegedly told him to go to the nearest hospital if he 
thought that he had "trouble" with his heart.

The veteran noted that he became concerned with his condition 
when he "couldn't get rid of the pain."  Specifically, the 
veteran testified that his first heart attack was a 
"silent" one, and that he was unable to recognize the 
symptoms of a heart attack.  Additionally, the veteran 
described his pain as an intermittent knife-like sensation 
which would last for approximately two to three hours.  

The veteran testified that VAMC New Orleans was approximately 
85 to 90 miles from his home, while the VAMC in Jackson, 
Mississippi was over 200 miles from his home.  The veteran 
further stated that the private medical facility was 
approximately 50 miles from his home.  

The Board notes that the Forrest General Hospital Emergency 
Room report is associated with the veteran's duplicate 
Combined Health Record (CHR).  The veteran presented to the 
hospital on December 26, 2004 with concerns of intermittent 
left-sided chest pain.  The veteran indicated at that time 
that the onset of the pain was Wednesday December 22, 2004.  
At the time of admission, the veteran reported a dry cough 
which began six to seven days before he sought admission to 
the hospital, as well as some shortness of breath since his 
heart bypass surgery in August 2004.  The veteran also 
indicated that he had a fever, but he denied edema or 
vomiting.

The physical examination revealed the veteran to be an alert, 
pleasant male in no acute distress.  The veteran's heart 
showed regular rate and rhythm with no evidence of rubs, 
murmurs, or gallops.  The examiner described the veteran's 
lungs as slightly decreased in the left base, but otherwise 
clear.  A chest x-ray administered at that time was 
interpreted to show early infiltrates and pleural reaction 
with splinting of the left diaphragm.  No evidence of acute 
change was noted on the veteran's electrocardiogram (EKG).  
The veteran was diagnosed as having left-sided chest pain, 
likely pleuritic in etiology, as well as left lower lobe 
pneumonia.    

The veteran stated in his substantive appeal that he sought 
emergency treatment at the Forrest General Hospital for 
severe left-sided chest pain, difficulty breathing, and 
general weakness.  The veteran stated that he felt that his 
life was in danger given his prior medical history and after 
his symptoms progressively worsened.  The veteran also 
indicated that his chest pain began on Christmas Eve, and not 
four days prior to his visit to the emergency room.  
Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of payment 
or reimbursement for medical care rendered at Forrest General 
Hospital on December 26, 2004.  In particular, the veteran 
testified in February 2007 that his chest pain began on the 
Thursday or Friday before Christmas.  Emergency room 
treatment records from the Forrest General Hospital show that 
the chest pain began on Wednesday December 22, 2004.   
However, the Board notes that the veteran did not seek 
medical attention for this chest pain until approximately 
four days later on December 26, 2004.  The veteran's 
testimony also suggests that he only sought care at the 
strong urging of his former wife, and after his symptoms did 
not resolve.  At the time of admission, the physical 
examination revealed the veteran to be an alert, pleasant 
male in no acute distress.   

The Board is sympathetic to the veteran's situation in this 
instance, particularly in light of the veteran's past medical 
history of cardiac problems.  But, the Board finds the 
December 2005 VA opinion to be highly probative and competent 
evidence of whether care and services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  As noted above, the VA examiner 
concluded that the veteran's chest pain was present for 
approximately four days before he sought care and that he had 
"plenty of time to seek VA care."  Moreover, the emergency 
room report indicated that the veteran was in no apparent 
distress and that the pains were intermittent.  Accordingly, 
the veteran could have sought treatment from the VA facility 
that was 35 miles further than the private facility.  

Thus, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the veteran on 
December 26, 2004 at the Forrest General Hospital is not 
warranted.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

The Board finds that the veteran did not receive proper VCAA 
notification in this case.  In Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the veteran.  The Federal Circuit stated that 
requiring a veteran to demonstrate prejudice as a result of 
any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-veteran benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the veteran, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008)(noting that "[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.")(citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate a claim for payment or reimbursement for 
unauthorized medical expenses are harmless error and did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Notably, 
the Board observes that in numerous statements made by the 
veteran, including those in his original claim, notice of 
disagreement, request for reconsideration, and hearing 
testimony, the veteran articulated his understanding of the 
information and evidence required to substantiate his claim 
for payment or reimbursement for unauthorized medical 
expenses. 

Given his contentions and the evidence of record, the veteran 
has demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate his 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate his 
claim prior to the Board's consideration of these matters, 
ensuring the essential fairness of the adjudication.  Based 
on the notices provided to the veteran, the Board further 
finds that a reasonable person could be expected to 
understand what information and evidence is required to 
substantiate a claim for payment or reimbursement for 
unauthorized medical expenses.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
The presumption of prejudice on the VA's part has been 
rebutted in this case by the following: (1) the veteran 
clearly has actual knowledge of the evidence he is required 
to submit in this case based on his contentions and the 
communications sent to the veteran over the course of this 
appeal; and (2) based on the veteran's contentions and the 
communications over the course of this appeal, he is found to 
be reasonably expected to understand from the notices 
provided what was needed.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the veteran on December 26, 2004 at the Forrest 
General Hospital is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


